Citation Nr: 0332739	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of prostatectomy 
performed during a VA hospitalization in October 1986.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


INTRODUCTION

The veteran had active military service from October 1941 to 
July 1945.  

This matter comes to the Board from an April 2000 rating 
action that denied disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
prostatectomy performed during a VA hospitalization in 
October 1986.  The veteran subsequently perfected this 
appeal.


REMAND

The veteran was seen in May 1986 with complaints of recurrent 
hematuria.  At that time he was noted to be 67 years old, and 
active sexually.  An IVP in May 1986 showed calcifications in 
the region of the prostate, as well as prostatic enlargement.  
In October 1986, he underwent open suprapubic prostatectomy.  
The operation report described the surgery as proceeding 
smoothly, and noted that the veteran tolerated it well.  
Follow-up reports noted continued occasional hematuria.  

Outpatient records dated from 1998 to 2001 have noted that 
the veteran has complained of chronic impotence which he 
states has been present since his surgery in 1986.  The 
veteran is currently 84 years old.

The veteran essentially contends that he has chronic 
impotence as a result of "botched" surgery by VA in October 
1986.

An opinion from a VA physician dated in December 1999 stated 
that it appeared the prostate surgery was necessary, however 
that physician did not have access to the recent outpatient 
records and concluded that there was no record of additional 
disability following the surgery.  Subsequent to that 
opinion, additional records were received showing treatment 
for status post prostatectomy, including a March 2001 report 
noting that the veteran was chronically impotent.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The veteran should be afforded another 
VA urology examination in order to 
determine the nature of any residuals of 
the October 1986 prostate surgery.  The 
examiner is requested to indicate whether 
it is likely, unlikely, or at least as 
likely as not that additional disability, 
to include impotence, resulted from the 
prostatectomy in October 1986?  If it is 
likely or at least as likely as not that 
additional disability, such as impotence, 
resulted from the surgery, was such 
additional disability a reasonably 
foreseeable result of the surgery?  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.   

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 
1151 for residuals of prostatectomy 
performed during a VA hospitalization in 
October 1986.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2003), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



